                  Case 1:20-cv-00929-RDB Document 26 Filed 04/14/20 Page 1 of 2



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND

Leaders of a Beautiful Struggle et al.,
                                                                   *
       Plaintiff,
                                                                   *
       v.                                                                               Case No.         20-cv-929
Baltimore Police Department et al.,
                                                                   *

       Defendant.                                                  *

                                   DISCLOSURE OF CORPORATE INTEREST


Check all that apply:

       I certify, as party/counsel in this case that            Leaders of a Beautiful Struggle
                                                                                                  (name of party)

is not an affiliate or parent of any corporation, and no corporation, unincorporated association,
partnership or other business entity, not a party to the case, has a financial interest in the outcome
of this litigation as defined in Local Rule 103.3 (D. Md.).




       The following corporate affiliations exist with                                                                 :
                                                                                                     (name of party)



                                                                                                                       .
                                                      (names of affiliates)




    The following corporations, unincorporated associations, partnerships or other business
entities which are not parties may have a financial interest in the outcome of this litigation:

                                                                                                                       .
                                          (names of entities with possible financial interests)




DisclosureCorpInterest (03/2015)
           Case 1:20-cv-00929-RDB Document 26 Filed 04/14/20 Page 2 of 2
Disclosure of Corporate Interest




    In a case based on diversity jurisdiction, the following is a list of all members of
Leaders of a Beautiful Struggle
________________________________ and their states of citizenship:
           (name of LLC party)



Adam Jackson
___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)


___________________________________                    ____________________________________
           (name of member)                                             (state of citizenship)




Note: If there are additional LLC members, please provide their names and states of citizenship
on a separate sheet of paper.




April 14, 2020                                         /s/ David R. Rocah
Date                                                   Signature
                                                       David R. Rocah (Bar No. 27315)
                                                       Printed name and bar number
                                                       3600 Clipper Mill Rd., Suite 350
                                                       Address
                                                       rocah@aclu-md.org
                                                       Email address
                                                       410.889.8555
                                                       Telephone number
                                                       410.366.7838
                                                       Fax number




                                                  2
